                          Case 4:15-cr-00040-JM Document 46 Filed 02/24/21 Page 1 of 2
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet I



                                       UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

            UNITED STATES OF AMERICA                                   ~   JUDGMENT 1N A cruMINALFttE o
                                  V.                                   )   (For Revocation of Probation or Supervised IB..&@1$TRICT COURT
                                                                       )                                     EASTERN DISTRICT ARKANSAS
                        EVANDER YOUNG                                  )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            ~2~3~4~a=n~d~5~----- of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                           Violation Ended
2 - Mandatory                   Unlawful possession of a controlled substance                                10/01/2020

3 - Standard (7)                  Unlawful use of a controlled substance                                     10/01/2020

4 - Standard (14)                 Failure to participate in substance abuse treatment as directed            09/24/2020

5 - Standard (2)                  Failure to submit monthly supervision reports as directed                  09/30/2020

       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa\d. lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 427 4                                                02/24/2021
                                                                                                  flmposition of Judgment
Defendant's Year of Birth:             1988

City and State of Defendant's Residence:                                                          Signature of Judge
Searcy, Arkansas
                                                                                JAMES M. MOODY JR., U.S. DISTRICT JUDGE


                                                                                 z(
                        Case 4:15-cr-00040-JM Document 46 Filed 02/24/21 Page 2 of 2
AO 245D (Rev. 09/ 19)   Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                Judgment - Page   -=2- of   2
DEFENDANT: EVANDERYOUNG
CASE NUMBER: 4:15-cr-00040-JM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
18 MONTHS with no term of supervised release to follow




     ~ The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in residential substance abuse treatment during incarceration . The
Court further recommends designation to FCI Forrest City to allow the defendant to remain near his family.



     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   --------- •                         a.m.      D p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows :




         Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STA TES MARSHAL



                                                                          By----------------------
                                                                                         DEPUTY UNITED STATES MARSHAL
